Citation Nr: 0529349	
Decision Date: 11/02/05    Archive Date: 11/14/05

DOCKET NO.  04-12 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES


1.  Entitlement to service connection for a gastrointestinal 
disability.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for an esophageal 
disability.

4.  Entitlement to service connection for residuals of a 
laceration of the left thumb.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from May 1971 to June 1973.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2003 rating decision rendered by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In June 2005, the veteran testified at a videoconference 
hearing before the undersigned Veteran Law Judge.  A 
transcript of that hearing has been prepared and is presently 
associated with the claims folder.


REMAND

The record reflects that the veteran has received recent post 
service treatment for his hypertension, throat condition, and 
stomach condition from Dr. Carl I. Mitchell.  However, a 
complete copy of pertinent treatment records from Dr. 
Mitchell does not appear to be presently associated with the 
claims folder.  On the contrary, while Dr. Mitchell noted in 
an October 2003 statement that he had been treating the 
veteran for four years for his claimed disabilities, 
treatment records from Dr. Mitchell dated prior to October 
2003 are not currently associated with the claims folder.  
Similarly, in a June 2005 statement, Dr. Mitchell noted that 
the veteran had a colonoscopy in 2003 and 
esophagogastroduodenoscopy in 2004; however, reports of these 
procedures are not currently associated with the claims 
folder.  On Remand, the RO should obtain complete treatment 
records from Dr. Mitchell.

In addition to the foregoing, the Board is also of the 
opinion that the veteran should be provided with a VA 
examination to determine the etiology of his claimed 
disabilities.  

In this regard, the Board notes that Dr. Mitchell, in a 
letter dated in June 2005, opined that the veteran's current 
esophagitis, hypertension, chronic gastritis, and 
gastroesophageal reflux disease (GERD) resulted from long 
standing untreated stomach problems.  However, this opinion 
is inadequate for adjudication purposes because Dr. Mitchell 
did not provide a rationale for his opinion.  Similarly, the 
evidence does not show Dr. Mitchell reviewed the veteran's 
service medical records or claims folder. 

With respect to residuals of a laceration of the left thumb, 
the Board notes that the veteran's service medical records 
document a left thumb laceration that was sutured in August 
1972.  The veteran has not been afforded a VA examination to 
determine if the veteran presently has any disability 
associated with this in-service injury.  

Based on the foregoing, this case is REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, D.C., for 
the following actions:

1.  The RO or the AMC should secure a 
release from the veteran to obtain 
pertinent treatment records from Dr. 
Mitchell dated from 1999 to the present

2.  The RO or the AMC should undertake 
appropriate development to obtain a copy 
of the pertinent records from Dr. 
Mitchell, as well as a copy of any other 
pertinent records for which the veteran 
provides identifying information and any 
necessary authorization.

3.  If the RO or the AMC is unsuccessful 
in obtaining any pertinent evidence 
identified by the veteran, it should so 
inform the veteran and her representative 
and request them to provide the 
outstanding evidence.

4.  Then, the veteran should be afforded 
an examination or examinations by a 
physician or physicians with the 
appropriate expertise to determine the 
nature of any currently present residuals 
of a laceration of the left thumb, and 
the etiology of any currently present 
gastrointestinal disability, 
hypertension, and esophageal disability.  
The claims folder must be provided to and 
reviewed by the examiner(s).  
Consideration of the information in the 
claims folder should be reflected in the 
completed examination report(s).  

Based on examination results and the 
claims folder review, the appropriate 
examiner should identify any 
gastrointestinal disability, hypertensive 
disability, esophageal disability, or 
residuals of a laceration of the left 
thumb that are presently manifested.  For 
each disability that is identified, the 
examiner should proffer an opinion as to 
whether there is a 50 percent or better 
probability that the disorder originated 
during the veteran's active military 
service or is otherwise related to the 
veteran's active military service.  

If the evidence shows that the veteran 
currently has peptic ulcers (gastric or 
duodenal), the examiner should proffer an 
opinion as to whether there is a 50 
percent or better probability that the 
disability was manifested within one year 
following the veteran's separation from 
active duty.  

The examiner(s) must also provide the 
supporting rationale for all opinions 
expressed. 

5.  The RO or the AMC should also 
undertake any other development it 
determines to be indicated.  Then, the RO 
or the AMC should adjudicate the issues 
on appeal based on a de novo review of 
the record.  If the benefits sought on 
appeal are not granted to the veteran's 
satisfaction, the RO or the AMC should 
issue a supplemental statement of the 
case and afford the veteran and his 
representative an appropriate opportunity 
to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The veteran need take no action 
until he is otherwise notified, but he has the right to 
submit additional evidence and argument on the matters the 
Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals





Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

